IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                          NO. AP-76,116



                   EX PARTE ZACHARY HUDDLESTON, Applicant



           ON APPLICATION FOR A WRIT OF HABEAS CORPUS
       CAUSE NO. B-31,380-A IN THE 161 ST JUDICIAL DISTRICT COURT
                          FROM ECTOR COUNTY



       Per curiam.

                                           OPINION

       Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of capital murder

and sentenced to life imprisonment. The Eleventh Court of Appeals affirmed his conviction.

Huddleston v. State, No. 11-05-00198-CR (Tex. App. – Eastland, June 7, 2007).

       Applicant contends that his appellate counsel rendered ineffective assistance because counsel

failed to timely notify Applicant that his conviction had been affirmed and failed to advise him of

his right to petition for discretionary review pro se. We remanded this application to the trial court
                                                                                                    2

for findings of fact and conclusions of law.

          The trial court appointed habeas counsel and conducted a hearing, at which Applicant’s

appellate counsel testified. Based on the record and the testimony at the hearing, the trial court has

entered findings of fact and conclusions of law that appellate counsel failed to timely notify

Applicant that his conviction had been affirmed and failed to advise him of his right to petition for

discretionary appeal pro se. The trial court recommends that relief be granted. Ex parte Wilson, 956
S.W.2d 25 (Tex. Crim. App. 1997). We find, therefore, that Applicant is entitled to the opportunity

to file an out-of-time petition for discretionary review of the judgment of the Eleventh Court of

Appeals in Cause No. 11-05-00198-CR that affirmed his conviction in Case No. B-31,380-A from

the 161st Judicial District Court of Ector County. Applicant shall file his petition for discretionary

review with the Eleventh Court of Appeals within 30 days of the date on which this Court’s mandate

issues.



Delivered: March 18, 2009
Do not publish